 1   PACIFIC TRIAL ATTORNEYS
     A Professional Corporation
 2   Scott J. Ferrell, Bar No. 202091
     sferrell@pacifictrialattorneys.com
 3   Victoria C. Knowles, Bar No. 2772315
     vknowles@pacifictrialattorneys.com
 4   4100 Newport Place Drive, Ste. 800
     Newport Beach, CA 92660
 5   Tel: (949) 706-6464
     Fax: (949) 706-6469
 6
     Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10

11   SHELLY ROBINSON, individually and               Case No. 4:18-cv-04654-HSG
     on behalf of all others similarly situated,
12                                                   [PROPOSED] ORDER GRANTING
                  Plaintiff,                         REQUEST    FOR   TELEPHONIC
13                                                   APPEARANCE AT THE MAY 28, 2019
                  v.                                 CASE           MANAGEMENT
14                                                   CONFERENCE
     THE J.M. SMUCKER COMPANY, an
15   Ohio corporation; and DOES 1 through 10,
     inclusive,
16
                  Defendants.
17

18
           The request of Victoria C. Knowles to make a telephonic appearance at the Case
19
   Management Conference scheduled for May 28, 2019, at 2:00 p.m. is GRANTED.
20 Counsel
   Dated: shall contact CourtCall at (866) 582-6878 to make arrangements for the
21 telephonic appearance.

22   Dated: 5/28/2019
                                             By:
23                                                 Haywood S. Gillam, Jr.
                                                   United States District Court Judge
24

25

26
27

28


                                         [PROPOSED] ORDER
